DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants' arguments, filed on 12/23/2020 have been approved and entered. They have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either newly applied or reiterated. They constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "said 5’-OH-3’-O-(alkyl-dithiomethyl)-N-trifluoroacetyl-propargylamine-2’-deoxynucleoside intermediate".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ju et al. US 20180274024.
Ju et al. discloses a method of preparing a triphosphate of 3’-O-(alkyl-dithiomethyl)-2’-deoxynucleoside, comprising: a) providing a 5’-O-(tert-butyldimethylsilyl)-iodo-2’-deoxynucleoside; and b) treating said 5’-O-(tert-butyldimethylsilyl)-iodo-2’-deoxynucleoside under conditions so as to create a triphosphate of 3’-O-(alkyl-dithiomethyl)-2’-deoxynucleoside. (See figures 37, 47 and 48).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 22-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al. US 20180274024.
Ju et al. discloses a method of preparing a triphosphate of 3’-O-(alkyl-dithiomethyl)-2’-deoxynucleoside, comprising: a) providing a 5’-O-(tert-butyldimethylsilyl)-iodo-2’-deoxynucleoside; and b) treating said 5’-O-(tert-butyldimethylsilyl)-iodo-2’-deoxynucleoside under conditions so as to create a triphosphate of 3’-O-(alkyl-dithiomethyl)-2’-deoxynucleoside. Ju et al. discloses treatment with DMSO and alkyl sulfide followed by the reaction with N-trifluoroacetyl-propargylamine and then treatment with tetra-n-butylammonium fluoride (TBAF) to form 5’-OH-3’-O-(alkyl-dithiomethyl)-N-trifluoroacetyl-propargylamine-2’-deoxynucleoside. (See figures 37, 47 and 48). Ju et al teaches conditions comprising POCI3 and Bu3N can be used to form a triphosphate. (See Figures 48-49). 

Ju et al. does not teach first treating said 5’-O-(tert-butyldimethylsilyl)-iodo-2’-deoxynucleoside with N-trifluoroacetyl-propargylamine so as to produce a 5 ’-O-(tert-butyldimethylsilyl)-N-trifluoroacetyl-propargylamine-2’-deoxynucleoside intermediate.
However, one of ordinary skill in the art at the time of the invention would recognize that changing the sequence of the process steps has minimal effect on the outcome of the Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). 

Claims 33-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786.  The examiner can normally be reached on 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        17 February 2021